DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 5 and 19.
Amended: 1.
Cancelled: 3-4.
Pending: 1-2 and 5-27. 
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 8-9, filed 08/09/2022, with respect to claim(s) 1-2 have been fully considered and are persuasive.  The rejection of claim(s) 1-2 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-2 and 5-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are ALVAREZ and SAXENA.
ALVAREZ discloses a system comprising a memory device for maintaining deterministic neural data relating to a digital neuron and a logic circuit for deterministic neural computation and stochastic neural computation. Deterministic neural computation comprises processing a neuronal state of the neuron based on the deterministic neural data maintained. Stochastic neural computation comprises generating stochastic neural data relating to the neuron and processing the neuronal state of the neuron based on the stochastic neural data generated.
SAXENA discloses a memory controlled circuit that includes a configurable circuit element electrically coupled to a first terminal and to a second terminal. The memory controlled circuit further includes a weight update circuit. A first input of the weight update circuit is electrically coupled to the first terminal and a second input of the weight update circuit is electrically coupled to the second terminal. The memory controlled circuit also includes a dynamic analog memory electrically coupled to the configurable circuit element and to the weight update circuit. 

Re: Independent Claim 1 (and dependent claim(s) 2), there is no teaching or suggestion in the prior art of record to provide:
 wherein generating the random number comprises: applying a pulse to a quantity of the second plurality of memory elements, the pulse having a magnitude between pulses associated with a RESET state and a pulse associated with a SET state of the second plurality of memory elements; defining the quantity based on a difference between the output and the known correct output; and reading the second plurality of memory elements after applying the pulse;
 
Re: Claims 5-27, these claims were previously allowed. See office action dated 06/15/2022.
	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov